—Order unanimously affirmed without costs. Memorandum: Supreme Court had jurisdiction over the State Division of Human Rights (SDHR), a necessary party. SDHR’s "Response to the Petition”, stating that it was submitting on the record and raising no jurisdictional objections, indicated SDHR’s intention to submit to the court’s jurisdiction and conferred in personam jurisdiction on the court (see, Rubino v City of New York, 145 AD2d 285, 288; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C320.2, at 492; Siegel, NY Prac § 112, at 177-178 [2d ed]).
The petition was properly dismissed on the merits. Supreme Court properly concluded that the investigation conducted by SDHR was sufficient, that petitioner had adequate opportunity to present his contentions and that the finding of no probable cause had a rational basis in the record (see, State Div. of Human Rights v Hamilton Coll., 113 AD2d 1006; State Div. of Human Rights v Wiesner, 112 AD2d 786). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Executive Law § 298.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.